Citation Nr: 1826661	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  16-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder (previously claimed as a nervous condition).  

2. Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

Regarding the Veteran's claim of service connection for an acquired psychiatric disorder, at the outset, the Board notes that a claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  When varying diagnoses are involved, in considering whether the claim presented is one to reopen or is a new claim to be adjudicated on the merits, "the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim 'based upon distinctly diagnosed diseases or injuries' or whether it is evidence tending to substantiate an element of a previously adjudicated matter."  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs, 520 F.3d at 1337).

Here, the Veteran continues to seek service connection for an acquired psychiatric disorder, however variously claimed and diagnosed.  Under Boggs and Velez, new and material evidence is required to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1. In an unappealed May 1968 rating decision, the RO denied the claim of entitlement to service connection for a nervous condition.  

2. Evidence added to the record since the May 1968 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder, to include bipolar disorder.  

3. The evidence is in relative equipoise as to whether the Veteran's bipolar disorder and pathological gambling disorder are related to his service.  

4. The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is causally or etiologically related to his service.

5 The evidence is at least in equipoise as to whether the Veteran's tinnitus is causally or etiologically related to his service or secondary to his service-connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1. The May 1968 rating decision that denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2017).

2. The evidence received subsequent to the May 1968 rating decision is new and material evidence and serves to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2017).

3. The criteria for service connection for bipolar disorder and pathological gambling disorder are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4 The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017). 

5. The criteria for service connection for tinnitus, to include as secondary to the service-connected bilateral hearing loss, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  In light of the favorable determinations herein, which are full grants of all benefits sought, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide these issues.  

II. Claim to Reopen Service Connection for an Acquired Psychiatric Disorder

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Regardless of how the RO ruled on the question of reopening, the Board must decide the matter on appeal, because reopening is a threshold jurisdictional question for the Board.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The United States Court of Appeals for Veterans Claims (Court) has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).  

When making a decision as to whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Here, in the May 1968 rating decision, the RO denied service connection for a nervous condition based on the determination that the Veteran did not have a diagnosis of a nervous condition during service and that his schizophrenic reaction diagnosed after service was not related to service.  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (holding that in determining whether a decision became final VA is required to determine whether any evidence received within one year of the decision is new and material and prevented the decision from becoming final under 38 C.F.R. § 3.159(b)).  Thus, the previous rating decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

The evidence added to the record since the May 1968 rating decision includes a July 2013 private opinion whereby the examiner opined that the Veteran's bipolar disorder and gambling addiction were related to his service.  This evidence is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder.  Thus, this claim is reopened.  

III. Claims of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

The analyses below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.  The pertinent evidence is addressed in detail below.  

A. Acquired Psychiatric Disorder

Effective March 19, 2015, VA adopted an interim rule as a final rule which among other changes replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  The rulemaking amended provisions of the Code of Federal Regulations, to include 38 C.F.R. § 4.125.  It was specifically noted that the Secretary did not intend for the provisions to apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014).  See 80 Fed. Reg. 14308 (March 19, 2015).  As the current appeal was certified to the Board in August 2016, the revised regulations apply.  Nevertheless, as mental health care providers have employed DSM-5 since its publication in May 2013 and the DSM-IV prior to such date, in the instant, case both the DSM-IV and DSM-5 are applicable in determining whether the Veteran has a diagnosis of a mental disorder.  

Considering the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, in light of the record and the governing legal authority, the Board finds that the evidence is in relative equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The evidence shows a diagnosis of a bipolar disorder and a pathological gambling disorder.  See, e.g., March 2012 VA examination for mental disorders and May 2014 VA treatment record.  

The Veteran contends that he has a psychiatric disorder related to service, as during service his work was extremely stressful given that he worked in communications decoding top secret messages.  See, e.g., April 2013 notice of disagreement.  His DD 214 shows that he was a communication specialist, and his service personnel records show that he served in Okinawa, Japan as a tactical switchboard operator and tributary telephone operator.  Further, his November 1962 enlistment examination evaluated his psychiatric status as normal.  However, service treatment records in January 1964 and September 1964 show that for a year and a half he was gradually becoming nervous at work.  His September 1966 discharge examination shows that he was nervous and had trouble sleeping and with depression.

As to a nexus, in July 2013, Dr. T.M.S., the Veteran's treating private psychiatrist, noted that the Veteran had a diagnosis of bipolar disorder and a gambling addiction.  Dr. T.M.S. opined that the Veteran's military service exacerbated his illness.  Thus, the overall context of the opinion in conjunction with the evidence of record discussed above shows that the Veteran's private psychiatrist concluded that the Veteran's bipolar disorder and pathological gambling disorder were caused by his active service.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

It is also noteworthy that VA is precluded from differentiating between the symptoms of the Veteran's service-connected bipolar disorder and pathological gambling disorder and those of any other mental disorder that he may have that is not shown in the evidence of record.  Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  As in the instant case, it is not possible to distinguish the effects of bipolar disorder and pathological gambling disorder from any other psychiatric disorder that the Veteran may have.  The reasonable doubt doctrine dictates that all symptoms be attributed to the bipolar disorder and pathological gambling disorder.  

The Board recognizes that on the VA examination for mental disorders in March 2012 the examiner opined that the Veteran's bipolar disorder was less likely than not due to service.  However, this opinion is not any more probative regarding whether the Veteran's acquired psychiatric disorder is related to service than the positive opinion discussed above.  As the evidence here is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal, the benefit-of-the-doubt rule applies, and entitlement to service connection for a bipolar disorder and pathological gambling disorder is granted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Bilateral Hearing Loss and Tinnitus

Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a).  Therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  Where there is evidence of acoustic trauma and sensorineural hearing loss, tinnitus is also considered a "chronic disease" under 38 C.F.R. § 3.309(a) for presumptive service connection purposes.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that, where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  In addition, service connection may also be granted for disability which is proximately due to, the result of, or otherwise aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a),(b).  

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB); greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater; or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

Considering the claims for service connection for bilateral hearing loss and tinnitus, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran has diagnoses of tinnitus and bilateral sensorineural hearing loss.  See March 2012 VA audiological examination showing puretone thresholds for both ears were 60 dB at 3000 Hertz and diagnoses were tinnitus and sensorineural hearing loss in both ears.

Second, the Veteran contends that he experienced bilateral hearing loss and tinnitus since active service as during service he was exposed to noise including from telecommunication equipment and F105 planes taking off for Vietnam.  See, e.g. November 2011 claim, April 2013 notice of disagreement, and March 2012 VA examination.  As discussed above, his DD 214 shows that he was a communication specialist and his service personnel records show that he served in Okinawa, Japan as a tactical switchboard operator and tributary telephone operator.  Thus, the Veteran's statements are competent, credible, and probative of the presence of in-service noise exposure, diminished hearing, and tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  Under 38 U.S.C.A. § 1154(a), due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by his service record and all the medical and lay evidence.  

The Board acknowledges that on VA audiological examination in March 2012 the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to service.  However, as this opinion is based on the Veteran's normal hearing during service, it is of limited probative value as the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  To the extent that the examiner noted that the Veteran had recreational noise exposure with the use of hearing protection, based on the evidence of record it is not possible to distinguish the effects of the nonservice-connected disorder from those of the service-connected disorder.  Thus, the reasonable doubt doctrine dictates that all symptoms be attributed to the service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998).

As for the Veteran's claim of service connection for tinnitus, tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  "High frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  See also Fountain v. McDonald, 27 Vet. App. 258 (2015).  Here, the Veteran has a diagnosis of sensorineural bilateral hearing loss, and service connection for bilateral hearing loss is being granted herein based on acoustic trauma during service.  On the March 2012 VA examination, the examiner related the Veteran's tinnitus to his bilateral hearing loss.  Thus, the evidence at least is in relative equipoise as to whether the Veteran's tinnitus is attributable to his period of active service or his now service-connected bilateral hearing loss.

Therefore, considering the totality of the evidence, the Board resolves all reasonable doubt in favor of the Veteran and grants service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence having been received, the application to reopen the claim for service connection for an acquired psychiatric disorder, to include bipolar disorder, is granted.  

Service connection for a bipolar disorder and a pathological gambling disorder is granted.  

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus, to include as secondary to the service-connected bilateral hearing loss, is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


